The defendant, Mary McNulty, has refused to answer questions put to her in taking her deposition, upon the ground that her answers would criminate herself. The questions do not show that such a result would be possible, and hence the questions should have been answered. A writ of attachment against said Mary McNulty will issue, unless at such time as shall be fixed by the master, within *Page 466 
twenty days from this date, she shall appear before him and answer the questions which she refused to answer and shall also within that time pay the costs upon this citation, to be taxed by the clerk, and an additional sum of ten dollars for counsel's fee for complainant's counsel, which sums are not to be recovered back in any event.